
	
		II
		111th CONGRESS
		2d Session
		S. 3911
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Chambliss (for
			 himself and Mr. Isakson) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To require the Secretary of the Army to operate the
		  Buford Dam/Lake Sidney Lanier Project and the Allatoona Dam and Reservoir
		  Project, and for other purposes.
	
	
		1.Industrial and municipal
			 water supply, Lake Sidney Lanier and Lake Allatoona, Georgia
			(a)Requirement of
			 Secretary of the ArmySubject
			 to subsection (b), the Secretary of the Army (acting through the Chief of
			 Engineers) (referred to in this section as the Secretary) shall
			 operate the Buford Dam/Lake Sidney Lanier Project and the Allatoona Dam and
			 Reservoir Project—
				(1)for the purpose of municipal and industrial
			 water supply; and
				(2)notwithstanding each limitation described
			 in section 301(d) of the Water Supply Act of 1958 (43 U.S.C. 390b(d)), to
			 include storage in each project for water supply.
				(b)ConditionSubsection (a) shall not apply unless the
			 non-Federal sponsor of the water supply storage described in subsection (a)
			 pays the cost for the capital investment for reallocated storage space in
			 accordance with each procedure that the Secretary determines to be
			 necessary.
			
